29 A.3d 985 (2011)
In re Ritu SINGH, Respondent.
No. 11-BG-836.
District of Columbia Court of Appeals.
Filed October 20, 2011.
BEFORE: BLACKBURNE-RIGSBY and THOMPSON, Associate Judges, and NEWMAN, Senior Judge.

ORDER
PER CURIAM.
On consideration of the certified order of the Supreme Court of New Jersey disbarring respondent from the practice of law in that jurisdiction by consent, see In re Singh, 205 N.J. 87, 13 A.3d 355 (2011), this court's July 28, 2011, order suspending respondent pending further action of the court and directing her to show cause why identical reciprocal discipline should not be imposed, respondent's motion to stay proceedings pending her yet-unfiled motion to re-open her case in New Jersey, the statement of Bar Counsel regarding reciprocal discipline, and respondents's D.C. Bar R. XI, § 14(g) affidavit filed on August 24, 2011, it is
ORDERED that respondent's motion to stay these proceedings is denied. If respondent files a petition to re-open and is successful in having her New Jersey discipline reconsidered, she may then file a motion to reconsider in this matter. It is
FURTHER ORDERED that Ritu Singh, Esquire is hereby disbarred from the practice of law in the District of Columbia nunc pro tunc to August 24, 2011. See In re Fuller, 930 A.2d 194, 198 (D.C. 2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment).